DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
New claims 15 and 19-20 and amended claims 2 and 10, recite “comprises an amino acid sequence set forth in SEQ ID NO:..”. This is interpreted as meaning that the claims may comprises a fragment of the designated SEQ ID NO:.  For example, the structural limitation provided by reference to “an amino acid sequence set forth in SEQ ID NO:1” in amended claim 2 is that the fusion protein at least comprises at least two amino acids, e.g., Ala Ala.  This is distinct from reference to “the” amino acid sequence, which would require that the fusion protein comprise the whole amino acid sequence set forth in the specified SEQ ID NO:...
If claim 15 was intended to be drawn to the trimeric TRAIL fusion protein also comprising in addition to its own sequence the full sequence of SEQ ID NO:7, which is the sequence of a trimeric TNFα fusion protein (see e.g., p. 9, lines 3-6), then the claim should use phrasing such as “further comprising” and refer to “the amino acid sequence” as discussed above. It is noted, however, that this type of amendment to claim 15 could raise issues under 35 USC 112(a) since no dual/heteromeric tandem trimeric fusion proteins were discussed in the instant application.

Information Disclosure Statement
Reference 18, DE 10122140A1 in the information disclosure statement filed 1/24/22 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, because no translation is provided.  It has been placed in the application file, but it has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item relating to this reference will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Specification
References to the specification here are to the new clean substitute specification filed 1/24/2022.

The disclosure is objected to because of the following informality: on p. 10, line 20, “NF□B” is incorrect.  
Appropriate correction is required.

It is noted that on p. 15, lines 6 and 7-10, p. 17, line 25, and p. 18, line 2, the figure descriptions appear in all capital letters.  Applicant may wish to consider using lower case letters instead.

The use of the term Keytruda, which is a trade name or a mark used in commerce, has been noted in this application on p. 17, lines 21 and 22. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Terminal Disclaimer
The terminal disclaimer filed on 1/23/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,618,949, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection on the grounds of nonstatutory double patenting is withdrawn.

Response to Declaration filed under 37 CFR 1.130(a)

(i) 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Clinical Trial NCT03869697 (ClinicalTrails.gov, March 7, 2019 (v1)) as evidenced by the Application (p. 24, line 17 of the specification, and sentence bridging pp. 24-25),
(ii) 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Clinical Trial NCT04123886 (ClinicalTrails.gov, October 10, 2019 (v2)) as evidenced by the Application (p. 24, line 17 of the specification, and sentence bridging pp. 24-25), and
(iii) 35 U.S.C. 103 as being unpatentable over by Clinical Trial NCT03869697 (ClinicalTrails.gov, March 7, 2019 (v1)) or Clinical NCT04123886 (ClinicalTrails.gov, October 10, 2019 (v2)) as applied to claims 1-3 above, and further in view of Henricks et al. (OncoImmunol. 5(8):e1202390 (13 pages), 06 July 2016) and Haas et al. (Respiration 83:277-292, 2012).
The Declaration successfully invokes the exception under 35 USC 102(b)(1)(A), and as result, these rejections are withdrawn.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


New claims 12-14 and 16-18 recite specific fragments of SEQ ID NO:1 or 2. While the specification generically discusses “the C-terminal portion of collagen” (see p. 8), there is no discussion of particularly, amino acid residues 1 to 405, 407 to 479 or 450 to 479 of SEQ ID NO:1 nor amino acids 1 to 408, 410 to 451 or 453 to 482 of SEQ ID NO:1 in the specification, original claims or figures.  There was no indication in the REMARKS filed 1/24/2022 where particularly basis for these specific fragments could be found. The presence of these fragments within SEQ ID NO:1 and 2, respectively, does not provide basis for the particular fragments of these larger sequences as recited in the new claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 11 remain and amended or new claims 2, 10, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,691,815 B2 (cited in the IDS filed 3/3/20), US 2015/0126710 and Hendriks et al. (Oncoimmunol. 5:8, e1202390, 2016, cited in the PTO-892 of 10/22/21), De Miguel et al. (Cell Death Diff. 23:733-747, 2016, cited in the IDS filed 3/3/20) and Sage (Doctoral Thesis, Univ. College London, UCL Resp. Lungs Living Res. .
US 7,691,815 teaches self-trimerization of soluble receptors joined by in-frame fusion to a C-terminal portion of collagen to form a disulfide bond-linked trimeric fusion protein (col. 4, lines 26-36).  Formation of the trimer involves (col. 4, lines 38-44) “introducing into a eukaryotic host cell a DNA construct comprising a promoter which drives the transcription of an open reading frame consisting of a signal peptide sequence which is linked in-frame to a non-collagen polypeptide to be trimerized, which in turn is joined in-frame to the C-terminal portion of collagen capable of self-trimerization” (TRIMER tag, col. 11, lines 9-11). The TRIMER tag, T2 construct, is SEQ ID NO:4 (col. 12, lines 5-7).  Further, “The advantages of using C-propeptide of collagen as a trimerization tag are: (1) collagen is the most abundant protein secreted in the body of a mammal, consisting of 25% of total proteins, and the trimeric C-propeptide of pro- proteolytically released from the mature collagen is found naturally in the blood of mammals and is not known to be toxic to the body; (2) the recognition site of BMP1 which cleaves the C-propeptide off the pro- can be mutated or deleted to prevent the disruption of a trimeric fusion protein; (3) the C-propeptide domain provides a universal affinity tag, which can be used for purification of any secreted fusion proteins created with the method; (4) unlike the Fc receptor, there is no known receptor for the C-propeptides that could lead to off-target or undesired side effects.”  The trimeric fusion proteins were covalently strengthened by intermolecular disulfide bonds formed among the three C-propeptides (col. 4, lines 32-36). The self-trimerizaiton was shown by fusing alkaline phosphatase (AP) to the C-terminal collagen portion and assaying under non-reducing compared to reducing conditions (Fig. 3A, and sentence bridging cols. 12-13). A CD4-collagen fusion also showed disulfide bond-linked homotrimerization under non-reducing conditions (col. 17, lines 40-54).  Soluble TNF receptor (sTNFRII) fused to the C-terminal collagen trimerizing portion produced homotrimers that were 50% more effective in reducing arthritis manifestation in a collagen-induced arthritis mouse model than dimeric sTNFRII-Fc (col. 13, lines 8-24, and col. 15, lines 40-65).  It is stated (col. 7, lines 12-14), “Given its 3-fold symmetry, a sTNFRII-Trimer fusion protein is trivalent in nature, thus can perfectly dock to its trimeric ligand TNF-α….” The desire for a soluble homotrimeric protein is expressed (col. 2, lines 39-68) as, “Clearly, there is a great need to be able to create TRIMER tags from pro-collagens, any soluble receptors or secreted proteins can be efficiently trimerized and expressed as secreted proteins. Such trimeric fusion proteins are trivalent in structure with a 3-fold symmetry and thus may have superior biological properties than that of either naturally occurring or existing biologic proteins.”  US 7,691,815 does not specifically teach wherein the fusion protein comprises TRAIL as the soluble portion fused to the collagen portion. Nor is treatment of metastatic pleural effusion or malignant ascites disclosed using a TRIMER tag, or adding an anti-PD-1 or anti-PD-L1 antibody to a treatment with a TRIMER tag.  Intrapleural or intraperitoneal administration is not taught.
US 2015/0126710 A1 teaches trimerization by a collectin carbohydrate binding domain collagen-like domain fusion as a scaffold fused to a cytokine of the TNF superfamily or a receptor binding domain thereof, preferably selected from CD95L or TRAIL ([086] and claims 1 and 12), and apoptosis induction by the trimerized TRAIL fusion, including of cancer cells (Figs 10 and 22). Also taught is treatment of cancer therewith, including cancer of the respiratory tract (e.g., [0135]).  The TRAIL fusion also showed a longer serum half-life than recombinant TRAIL alone ([0224]).  

Sage teaches that malignant pleural mesothelioma (MPM) cell lines express relatively high levels of TRAIL receptor DR5, and low levels of other TRAIL receptors (section 3.5.4, p. 99, second paragraph, also p. 91).  TRAIL binds each of cell surface receptors DR4 and DR5 as a homotrimer that causes receptor trimerization and recruitment formation of a death-inducing signaling complex that can trigger apoptosis of the receptor-expressing cell (section 1.3.1., p. 29). In section 6.1 (p. 148) it is taught that malignant pleural mesothelioma often presents with pleural effusion, which can significantly reduce the quality of life and be a recurrent problem. Using mesenchymal stem cells expressing TRAIL (MSCTRAIL), it has been shown that intravenous delivery reduced tumor growth in a glioma model and in some cases eliminated lung metastases, “making it an attractive option for treating disseminated cancer.” (first paragraph of section 6.3, p. 150)  In an orthotopic tumor xenograft mouse model with established pleural tumors, treatment with MSCTRAIL led to significantly reduced tumor growth (p. 150, second paragraph, and Figs. 6.2A-C, and section 5.3.1.1 on p. 142). There was greater efficacy of intravenously administration MSCs compared to intrapleural injection; however, this was likely due to the delivery of TRAIL by stem cells, with the need for the stem cells to incorporate into the tumor to be effective (section 6.5.1, paragraph bridging pp. 154-155). It is discussed that treatment of pleural effusion is performed by the insertion of a needle for drainage or a longer-
Hendriks et al. teaches combined cancer treatment by administration of a fusion protein comprising the extracellular domain of TRAIL fused to an anti-PD-L1-blocking antibody.  It is taught that anti-tumor cells, e.g., cytotoxic T cells, are inhibited by PD-L1/PD-1 interactions, allowing cancer cells to evade the immune system. Expression of PD-L1 on cancer cells often correlates with unfavorable prognosis (p. 1/13, col. 2, middle). “Antibodies that block PD-L1/PD-1 interaction restore the anticancer activity of functionally impaired tumor-infiltrating lymphocytes (TILs), specifically cytotoxic T cells.” (p. 1/13, col. 1, first paragraph) Examples of combining PD-L1/PD-1 blockade with other cancer treatments showing enhanced clinical response is discussed, as is the motivation for rational design of combinatorial therapeutics with PD-L1/PD-1 inhibition (p. 2/13, col. 1, first paragraph). Treatment of colorectal DLD-1 cells expressing PD-L1 with both an anti-PD-L1 blocking antibody and anti-EpCAM:TRAIL fusion enhanced apoptosis about 45% and 20%, respectively, more than either agent alone. The anti-PD-L1:TRAIL fusion induced up to 90% apoptosis (about 25% more than the combination of anti-PD-L1 blocking antibody and anti-EpCAM:TRAIL, Fig. 1D).  In cell lines that naturally express PD-L1, the anti-PD-L1:TRAIL fusion induced apoptosis (p. 4/13, col. 2, first paragraph). The fusion enhanced cytotoxic T cell activity, including IFNγ secretion, as well as increased the number of T cells in mixed culture (p. 6/13, first two paragraphs).  The findings led to the conclusion (p. 8/13, col. 1, end of first paragraph) that, “Thus, apoptotic activity of the anti-PD-L1:TRAIL is enhanced by IFNγ, likely due to both upregulation of PD-L1 expression on cancer cells and simultaneous sensitization of cancer cells to TRAIL-mediated apoptotic signaling.” Other experiments showed that the fusion bound PD-L1 on myeloid cells, which caused these normally immunosuppressive cells to induce TRAIL-mediated apoptosis of cancer cells (p. 8/13, col. 2, first paragraph). It is noted that PD-1 and PD-L1 antibodies may not have the same 
Treatment of metastatic pleural effusion or malignant ascites with TRAIL would have been obvious before the effective filing date to the artisan of ordinary skill, including with a disulfide bond-linked trimeric TRAIL, such as one made according to the TRIMER tag structure of US 7,691,815.  Such a TRAIL trimer would have been expected to be at least as active as TRAIL in the context of the MSCTRAIL by Sage, because it would have been expected to have high stability, long half-life and targeted cytotoxicity as discussed for trimeric fusion proteins by US 7,691,815 and De Miguel.  It is noted that amino acids 3-247 of SEQ ID NO:4 of US 7,691,815, the sequence of the TRIMER tag (non-proteolytically cleavable), are identical to amino acid 235-479 of instant SEQ ID NO:1. Therefore, as it would have been obvious to use the TRIMER tag structure of US 7,691,815, including that of SEQ ID NO:4 thereof, it would have included the sequence corresponding to amino acids 407 to 448 and 450 to 479 of instant SEQ ID NO:1. The prior art expresses the advantage of using a trimeric TRAIL protein for therapeutic purposes, including cancer treatment (US 7,691,815, US 2015/0126710 and De Miguel et al.). Additionally, treatment of cancers expressing TRAIL receptors, especially DR5, or specifically related to malignant pleural mesothelioma (MPM) would have been obvious and desirable because MPM cell lines express relatively high levels of TRAIL receptor DR5 and low levels of other TRAIL receptors, it was shown that stem cells expressing TRAIL were effective in the treatment of MPM, and malignant pleural mesothelioma often presents with pleural effusion (Sage).  Sage taught that treatment of mesothelioma with TRAIL resulted in reduced tumor growth.  Further, US 7,691,815 showed trimerization with a collagen TRIMER tag was not only possible with three different types of proteins (AP, CD4 and sTNFR-II), but could produce a fusion protein capable of therapeutic benefit, supporting a reasonable expectation of success.  It would have been obvious to use in the treatment of metastatic pleural effusion or malignant ascites a TRAIL therapeutic in combination with an anti-PD-L1 or anti-PD-1 antibody, because Hendriks et al. showed enhanced apoptosis of cancer cells by inhibiting PD-L1/PD-1 interaction during TRAIL treatment, resulting in an increase in IFNγ secretion, number of T cells, and enhanced cytotoxic T cell activity. Hendriks et al. provides a reasonable expectation of successful treatment by blocking PD-L1/PD-1 and inducing TRAIL-mediated apoptosis of cancer cells. Sage discusses the advantage of direct tumor access by direct delivery  for direct treatment metastatic and/or malignant cancers. It would have been obvious to most directly deliver the therapeutic for metastatic pleural effusion by intrapleural infusion and for malignant ascites by intraperitoneal infusion, with a reasonable expectation of success based on the prior art.

Applicant in the paragraph bridging pp. 10-11 of the REMARKS discusses case law pertinent to rejection under 35 USC 103, stating that the Office has the burden of making a prima facie case of obviousness and there must be articulated motivation to combine references.  The discussion of case law is agreed with; however, the argument that a prima facie case of obviousness has not been made has been fully considered, but is not persuasive. The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art expresses the advantage of using a trimeric TRAIL protein for therapeutic purposes (US 7,691,815, US 2015/0126710 and De Miguel et al.), as well as that malignant pleural mesothelioma (MPM) cell lines express relatively high levels of TRAIL receptor DR5, and low levels of other TRAIL receptors and that malignant pleural mesothelioma often presents with pleural effusion (Sage et a.).  Sage et al. taught that treatment of mesothelioma with TRAIL resulted in reduced tumor growth. Therefore, one would have been motivated to treat mesothelioma with an advantageous TRAIL therapeutic, such as a trimer TRAIL as taught and suggested by the prior art.  It is noted that the rejection has been recast to better articulate the motivation to combine references.
Applicant argues (middle of p. 12) that the Office has not shown that “lung metastases” is the same as “metastatic pleural effusion” or “malignant ascites” as recited in the present claims. Sage is concerned with treatment of Malignant Pleural Mesothelioma (emphasis added by th paragraph), which is defined as forming “when cells from either a lung cancer or another type of cancer spread to the pleural space.” The material further explains (col. 1, middle of 5th paragraph), “People with lung cancer, breast cancer, and lymphoma (a cancer of lymphatic tissue) are most likely to get MPE. Mesothelioma (a rare cancer of the pleura itself) is another common cause of MPE.” One of ordinary skill in the art would have known through common knowledge as supported by Semaan et al. that lung cancer and malignant pleural mesothelioma were often accompanied by malignant pleural effusion, i.e., intrapleural dissemination of cancer cells. The prior art supports direct delivery of a therapeutic to a cancer target, which may be intrapleurally (e.g., for MPM) or intraperitoneally (e.g., for malignant ascites), as discussed by Sage. It is maintained that one of ordinary skill in the art would have found the instant invention obvious in view of the prior art.
Applicant argues (last paragraph of p. 12 and first two paragraphs of p. 13) that, “Sage et al. merely teaches “thoracentesis is performed, in which a needle is inserted through the intercostal space and the fluid is drained out of the pleural space.” (emphasis added by Applicant, citing Sage at p. 148, section 6.1).  This is a method to remove fluid or air from around the lungs and completely different from the claimed invention of administering a disulfide bond-linked trimeric TRAIL fusion protein for treatment of metastatic pleural effusion. “Sage is concerned with cell therapy (e.g., mesenchymal stem cells expressing TRAIL (MSCTRAIL))” for treating MPM, and the Office has not given a reason why the skilled artisan would give a trimeric TRAIL fusion protein instead of the cell therapy (emphasis added by Applicant).  Modifying the whole cell method of Sage to use “a disulfide bond-linked trimeric TRAIL fusion protein,” would require complete redesign of the method and principle of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). De Miguel et al. discusses TRAIL trimer cancer therapeutics and their advantages over monomeric forms.  US 7,691,815 discusses trimeric forms of receptors and other proteins, illustrated by soluble TNF receptor e.g., by intrapleural injection used by Sage, would not have required stem cells used by Sage to incorporate into the tumor to be effective. As expressed by Sage, “A great advantage of direct access is that is allows targeted and topical delivery without the need for systemic therapies with their associated side effects.”(section 6.1, first paragraph of p. 148) This would not have been a situation in which “modification” of the delivery of TRAIL would have made the treatment unsatisfactory for the intended purpose, because trimeric forms of TRAIL and other trimerizing proteins (e.g., soluble TNFRII) had been shown to be able to functionally bind their cognate binding partner and the use of which has been directed to cancer therapy (e.g., De Miguel et al.).
*The examiner apologizes for the obvious error in the preamble of the original rejection in which not all references relied upon where listed.  The references were, however, of record in the application on an IDS or accompanying PTO-892.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 29, 2022